PER CURIAM: *
William J. Dockeray, Texas prisoner # 563359, appeals from the district court’s order denying his motion for a preliminary injunction, in which he asked that the court order prison officials to provide him *268with additional legal supplies. He has not established that he satisfied the four factors that he must establish in order to prevail on a request for a preliminary injunction. See Lakedreams v. Taylor, 932 F.2d 1103, 1107 (5th Cir.1991). Consequently, the district court did not abuse its discretion in denying his request for an injunction. See White v. Carlucci, 862 F.2d 1209, 1211 (5th Cir.1989). The judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.